Name: 87/336/EEC: Commission Decision of 15 June 1987 approving an addendum to the programme relating to the flax sector notified by the Belgian Government pursuant to Council Regulation (EEC) No 355/77 (Only the French and Dutch texts are authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: plant product;  agricultural structures and production;  industrial structures and policy;  marketing
 Date Published: 1987-06-27

 Avis juridique important|31987D033687/336/EEC: Commission Decision of 15 June 1987 approving an addendum to the programme relating to the flax sector notified by the Belgian Government pursuant to Council Regulation (EEC) No 355/77 (Only the French and Dutch texts are authentic) Official Journal L 168 , 27/06/1987 P. 0049 - 0049*****COMMISSION DECISION of 15 June 1987 approving an addendum to the programme relating to the flax sector notified be the Belgian Government pursuant to Council Regulation (EEC) No 355/77 (Only the French and Dutch texts are authentic) (87/336/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 355/77 of 15 February 1977 on common measures to improve the conditions under which agricultural and fishery products are processed and marketed (1), as last amended by Regulation (EEC) No 560/87 (2), and in particular Article 5 thereof, Whereas on 9 July 1986 the Belgian Government forwarded an addendum to the programme approved by Commission Decision 81/322/EEC (3) relating to the processing and marketing of flax and on 5 March 1987 submitted supplementary information; Whereas the aim of the addendum to the programme is to modernize and rationalize harvesting, transport, packaging, processing and marketing facilities for flax so as to increase the competitiveness of the sector and add value to its products; whereas it therefore constitutes a programme within the meaning of Article 2 of Regulation (EEC) No 355/77; Whereas the product in question, the structural situation in the regions concerned and the conditions of competition allow the participation of the Fund for the special harvesting equipment for flax, within the terms of Article 5 (2) of the abovementioned Regulation; Whereas approval cannot be given for shives, which are products not covered by Annex II to the Treaty; Whereas the addendum contains sufficient information, as required in Article 3 of Regulation (EEC) No 355/77, to show that the objectives of Article 1 of the Regulation can be achieved in the flax sector in Belgium; whereas the estimated time required for execution of the addendum does not exceed the limits laid down in Article 3 (1) (g) of the Regulation; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structure, HAS ADOPTED THIS DECISION: Article 1 The addendum to the programme relating to the flax sector forwarded by the Belgian Government on 9 July 1986, concerning which supplementary information was submitted on 5 March 1987 pursuant to Regulation (EEC) No 355/77, is hereby approved, including the part relating to investments in harvesting equipment as referred to in Article 6 of that Regulation for flax with the exception of investments relating to shives, a product not covered by Annex II to the Treaty. Article 2 This Decision is addressed to the Kingdom of Belgium. Done at Brussels, 15 June 1987. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 51, 23. 2. 1977, p. 1. (2) OJ No L 57, 27. 2. 1987, p. 6. (3) OJ No L 129, 15. 5. 1981, p. 64.